Title: To George Washington from Major General William Heath, 3 June 1777
From: Heath, William
To: Washington, George

 

Dear General
Boston June 3. 1777

General Glover and Colo. Pickering being waiting to proceed on their Journey to the Army, I have only time to acknowledge the honor of yours of the 23d Ulto, and beg leave to inform your Excellency, that notwithstanding the Distresses of the Soldiery sent from this State to Peekskill for want of Cloathing, and an Officer from each Regiment Stationed there having come here to procure it. It cannot be obtained without Orders from your Excellency, or the Clothier General, The Cloathing is sent on from Time to Time. when the Officers apply for it, especially those destined to Peekskill they are told that they will find it there but have been disapointed, The Agents now Inform those Officers who have come after it, that a large Quantity is on the Road going either to Peekskill or Fish Kill. I do therefore most earnestly entreat that your Excellency would give express Orders that it be stoped there, and that those Troops who are suffering may be supplied, as they cannot obtain it here All the Cloathing which was collected here by a Committee of the State was long since delivered into the Hands of the Agents, the Officers who came down are returning to Peeks Kill relying upon the Assurances of the Agents that they should have a Supply from that Cloathing now on the Road.
Twentyeight peices of Cannon have already been sent on, the others are following, a large Quantity of powder goes on to Morrow or next day, the Barrels being badly hooped has made it necessary that nearly the whole should be Coopered before it can be sent further. I have the Honor to be With great respect—Your Excellency’s Most Obedient Humble Servt

W. Heath

